Case: 18-12142   Date Filed: 05/22/2019   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12142
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:17-cr-00553-JSM-AAS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

versus

DAVID VALENTIN,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (May 22, 2019)

Before WILSON, WILLIAM PRYOR, and HULL, Circuit Judges.

PER CURIAM:
              Case: 18-12142    Date Filed: 05/22/2019   Page: 2 of 2


      Aliza Bloom, appointed counsel for David Valentin in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Valentin’s conviction and sentence are AFFIRMED.




                                         2